%
t

 

Case 1:20-cr-00274-DLC Document 20 Filed 1 Dee: Fa oie of 1

m4
Ae

 

Eoeenaenin wmmirireranmtensenmnaated

 

 

 

 

 

Y REE nan Dy
UNITED STATES DISTRICT COURT ee
SOUTHERN DISTRICT OF NEW YORK Dt ee |
—o ee ee x eee seerect mercer |
UNITED STATES OF AMERICA 20Cr274 (DLC)

-Vv- : ORDER
LUIS MEDINA,
Defendant.

a i i i i ee ee ee eee ee x

DENISE COTE, District Judge:

The parties jointly request in a letter of October 5, 2020,
which has been filed under seal, that the date for the
defendant's change of plea proceeding be adjourned from October
7 to the week of October 26. Accordingly, it is hereby

ORDERED that the change of plea hearing is rescheduled to
October 30, 2020 at 9 a.m. At the defendant’s request, the
change-of-plea proceeding shall occur via videoconference as
opposed to an in-court proceeding, using the CourtCall platform.
Defense counsel is reminded that she will be given an
opportunity to speak with the defendant by telephone for fifteen

minutes before the proceeding begins (i.e., at 8:45 p.m.).

Dated: New York, New York
October 6, 2020

 

DENISE COTE
United Btates District Judge

 
